          Case 4:18-cr-00722-BGM Document 57 Filed 09/12/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                    No. CR-18-0722-TUC-BGM
10                        Plaintiff,
11   v.                                           ORDER
12   James Alan Springer,
13                        Defendant.
14
15            Currently pending before the Court is the Government’s Motion to Dismiss
16   Information (Doc. 56). Having reviewed the same, IT IS HEREBY ORDERED that the
17   Government’s Motion (Doc. 56) is GRANTED.
18            IT IS FURTHER ORDERED that the Information (Doc. 1) as to Defendant James
19   Alan Springer is DISMISSED WITHOUT PREJUDICE.
20            IT IS FURTHER ORDERED that all other pending motions are denied as moot
21   and any hearings are vacated.
22            Dated this 11th day of September, 2019.
23
24
25
26
27
28
